           Case 3:20-cr-00005-MMD-CLB Document 45 Filed 08/05/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7 UNITED STATES OF AMERICA,                         3:20-CR-005-MMD-CLB

 8                  Plaintiff,                       Final Order of Forfeiture

 9          v.

10 FRANCISCO FLORES,

11                  Defendant.

12          The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

14 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Francisco Flores to the

15 criminal offense, forfeiting the property set forth in the Memorandum in Support of Plea

16 and the Forfeiture Allegation of the Superseding Information and shown by the United

17 States to have the requisite nexus to the offense to which Francisco Flores pled guilty.

18 Memorandum in Support of Plea, ECF No. 25; Superseding Information, ECF No. 29;

19 Arraignment & Plea, ECF No. 33; Preliminary Order of Forfeiture, ECF No. 35.

20          This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24          This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from July 24, 2020, through August 22, 2020, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

28 ECF No. 43-1, p. 5.
           Case 3:20-cr-00005-MMD-CLB Document 45 Filed 08/05/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending regarding the property named herein and

 4   the time has expired for presenting such petitions.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

10   according to law:

11          1. a Smith & Wesson, Model SW9VE, 9mm pistol bearing serial number

12              DWK7610; and

13          2. any and all ammunition

14   (all of which constitutes property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                 August 5
            DATED _____________________, 2021.

23

24

25                                                MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
